Exhibit 10-v








































CHANGE IN CONTROL SEVERANCE PLAN
































Effective January 1, 2007
Amended through January 1, 2010
 

--------------------------------------------------------------------------------


AT&T INC.
 
CHANGE IN CONTROL SEVERANCE PLAN
 
Article 1- Purpose
 
The purpose of the AT&T Inc. Change in Control Severance Plan (the “Plan”) is to
foster the continuous employment of key management personnel of the Company and
its Subsidiaries and to reinforce and encourage their continued attention and
dedication to their duties in the face of potentially disturbing circumstances
arising from the possibility of a Change in Control (as defined in Section 2) of
the Company, although no such change is now apparent or contemplated.
 
Article 2 - Definitions
 
As used in this Plan, the following terms shall have the respective meanings set
forth below, and, when the meaning is intended, the initial letter of the word
is capitalized:
 
“Base Salary” means the Participant’s annual rate of base salary in effect
immediately prior to the occurrence of the circumstance giving rise to the
Participant’s Termination of Employment, or, if greater, the Participant’s
annual rate of base salary in effect immediately prior to the Change in Control.
 
“Board” means the Board of Directors of the Company and, after a Change in
Control, the “board of directors” of the Ultimate Parent (as defined below under
Change in Control).
 
“Bonus Amount” means a Participant’s target annual bonus for the fiscal year in
which the Change in Control occurs or in which Participant’s Date of Termination
occurs, whichever is greater; provided that, if a target annual bonus has not
been established for the applicable fiscal year, then the target annual bonus
established for the preceding fiscal year shall be substituted in lieu thereof.
 
“Cause” means (i) the willful and continued failure by a Participant to
substantially perform his or her duties with the Company and its Subsidiaries
(other than any such failure resulting from his or her incapacity due to
physical or mental impairment, or any such actual or anticipated failure after
the issuance of a notice of termination by him or her for Good Reason) after a
written demand for substantial performance is delivered to the Participant by
the Company which demand specifically identifies the manner in which the Company
believes that he or she has not substantially performed his or her duties, or
(ii) the willful engaging by a Participant in conduct which is demonstrably and
materially injurious to the Company or any Subsidiary, monetarily or
otherwise.  For purposes of this definition, no act, or failure to act, on a
Participant’s part shall be deemed “willful” unless done, or omitted to be done,
by the Participant not in good faith and without reasonable belief that his or
her action or omission was in the best interest of the Company and its
Subsidiaries.  Notwithstanding the foregoing, a Participant shall not be deemed
to have been terminated for Cause unless and until there shall have been
delivered to him or her a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters (3/4) of the entire membership of the Board
at a meeting of the Board called and held for such purpose (after reasonable
notice to the Participant and an opportunity for him or her, together with
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board the Participant was guilty of the conduct set forth above in
clauses (i) or (ii) of the first sentence of this definition and specifying the
particulars thereof in detail.
 
“Change in Control” shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or a corporation owned directly or indirectly by the shareowners of
the Company in substantially the same proportions as their ownership of stock of
the Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under said Act), directly or indirectly, of securities of the Company
representing twenty percent (20%) or more of the total voting power represented
by the Company’s then outstanding voting securities, or (ii) during any period
of two (2) consecutive years, individuals who at the beginning of such period
constitute the Board of Directors and any new Director whose election by the
Board of Directors or nomination for election by the Company’s shareowners was
approved by a vote of at least two-thirds (2/3) of the Directors then still in
office who either were Directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof, or (iii) the consummation of a merger
or consolidation of the Company with any other corporation, other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation (such post-merger
surviving entity the "Ultimate Parent"), or the shareowners of the Company
approve a plan of complete liquidation of the Company or an agreement for the
sale or disposition by the Company of all or substantially all the Company’s
assets.
 
“Committee” means the Human Resources Committee of the Board.
 
“Company” means AT&T Inc.
 
“Date of Termination” means the date of the Participant's Termination of
Employment with the Company and its Subsidiaries as determined under Section 4.1
of the Plan.
 
“Disability” has the meaning ascribed under the relevant Employer’s long-term
disability plan.
 
“Employee” means any person employed as an employee by an Employer and paid on
an Employer’s employee payroll system, excluding persons hired for a fixed
maximum term and excluding persons who are neither citizens nor permanent
residents of the United States, all as determined by the Employer.  For purposes
of this Plan, a person on a Leave of Absence who otherwise would be an Employee
shall be deemed to be an Employee.
 
“Employer” means the Company or any of its Subsidiaries provided that, if an
entity ceases to be a Subsidiary during the Termination Period, such entity
shall continue to be an Employer and the Employee shall continue to be a
Participant until the second anniversary of the Change in Control and,
notwithstanding any other provision to the contrary, any benefits under the Plan
shall be paid or provided by the Company.
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
“Executive Officer” means a person who has been identified by the Company as an
executive officer under Rule 3b-7 of the Securities Exchange Act of 1934 prior
to a Change in Control.
 
“Good Reason” means, without the Participant’s express written consent, the
occurrence of any of the following events after a Change in Control:  (i) the
assignment to the Participant of any duties inconsistent with his or her
title(s) or status immediately prior to the Change in Control, or a substantial
adverse alteration in the nature or status of his or her responsibilities from
those in effect immediately prior to the Change in Control; (ii) a reduction in
the Participant’s annual base salary, target short-term or long term incentive
award opportunity (including any current payments that may be made thereunder,
such as the payment of dividend equivalents) as in effect immediately prior to
the Change in Control, except for across-the-board salary reductions similarly
affecting all officers of the Company and its Subsidiaries and all managers in
equivalent positions of any person in control of the Company; (iii) the failure
to pay to the Participant any portion of his or her current compensation or
deferred compensation under any compensation or benefit program within seven (7)
days of the date such payment is due; (iv)  the failure to continue to provide
the Participant with benefits substantially similar to those enjoyed by him or
her under the pension, life insurance, medical, health, accident and disability
plans, or any fringe benefit  material to the Participant that he or she was
eligible for at the time of the Change in Control; the direct or indirect
material reduction in any of such benefits; or the failure to provide the
Participant with the number of paid vacation days to which he or she is entitled
on the basis of his or her duration of service with the Company and its
Subsidiaries, in accordance with the Employer's normal vacation policy in effect
immediately prior to the Change in Control; (v) the failure to obtain a
satisfactory agreement from any successor to assume and agree to perform this
Plan, as contemplated in Article 7; or (vi) any purported termination of the
Participant’s employment after a Change in Control which is not effected
pursuant to a notice of termination satisfying the requirements of Sections 4.1
and 8.1 (for purposes of this Plan, no such purported termination shall be
effective); provided, however, that a good faith determination within ninety
(90) days of the occurrence of a Change in Control by a Participant who is the
Chief Executive Officer of the Company (the “CEO”) or who was an Executive
Officer on January 1, 1990 that, as a result of such Change in Control, he or
she is not able to discharge his or her duties effectively shall constitute Good
Reason.
 
An isolated, insubstantial and inadvertent action taken in good faith
implicating clauses (i), (iv), (v) or (vi) of this definition which is fully
corrected by the Company prior to the Date of Termination specified in the
notice of termination shall not constitute Good Reason.  A Participant’s right
to terminate his or her employment for Good Reason shall not be affected by his
or her incapacity due to physical or mental impairment.  A Participant’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason hereunder.
 
“Leave of Absence” shall mean when a Participant is absent from employment with
an Employer on a leave of absence military leave, or sick leave, where the leave
is given in order to prevent a break in the continuity of term of employment,
and permission for such leave is granted (and not revoked) in conformity with
the rules of the Employer that employs the individual, as adopted from time to
time and the Employee is reasonably expected to return to service.  Except as
set forth below, the leave shall not exceed six (6) months for purposes of this
Plan, and the Employee shall incur a Termination of Employment upon cessation of
such leave if the Employee does not return to work prior to that time, unless
the individual retains a right to reemployment under law or by contract.  A
twenty-nine (29) month limitation shall apply in lieu of such six (6) month
limitation if the leave is due to the Employee being "disabled" (within the
meaning of Treasury Regulation §1.409A-3(i)(4)), and the Employee shall incur a
Termination of Employment upon cessation of such leave.  A Leave of Absence
shall not commence or shall be deemed to cease under the Plan where the Employee
has incurred a Termination of Employment.  For purposes of this Plan, a Leave of
Absence shall be deemed to also include a transfer by an Employer of a person
to, and continuous employment by, an entity for a rotational work
assignment.  To be a rotational work assignment, the Employer must have
indicated in writing to the person that the person was to be rehired by the
Employer upon the earlier of the termination of the rotational work assignment
and the end of the six month period commencing on the first day of such
potential work assignment.
 
“Officer Level Employee” means any Executive Officer and any Employee who is an
“officer level” Employee for compensation purposes as shown on the records of
the Company and its Subsidiaries.
 
“Participant” means the CEO, each Officer Level Employee who had in effect on
September 28, 2006 a Severance Benefits – Change in Control Agreement with the
Company, and each other Officer Level Employee (i) who is designated from time
to time in writing by the CEO and (ii) whose designation is evidenced in writing
by a notification of participation to the Employee signed by the CEO.  A person
shall cease to be a Participant upon (a) the Participant’s Termination of
Employment prior to a Potential Change in Control or (b) the Board, the
Committee or the CEO determining, in their sole discretion, that the person
shall cease to qualify for benefits under this Plan (but any such determination
made in respect of a Participant shall be considered an amendment of the Plan
adverse to the interests of the affected Participant and is subject to the
provisions of Section 8.5).  Notwithstanding the foregoing, only the Committee
shall have the authority to exclude from participation or take any other action
with respect to Executive Officers.
 
“Potential Change in Control” shall be deemed to have occurred if (i) the
Company enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control or (ii)  the Board adopts a resolution to the
effect that, for purposes of this Plan, a potential change in control of the
Company has occurred.
 
“Qualifying Termination” means a Participant’s Termination of Employment during
the Termination Period (i) by the Employer other than for Cause or (ii) by the
Participant for Good Reason.  Termination of Employment on account of death,
Disability or Retirement shall not be treated as a Qualifying Termination.
 
“Retirement” means the Participant’s mandatory retirement in accordance with the
Employer’s mandatory retirement age policy, if any, for officers as in effect
immediately prior to a Change in Control or in accordance with any retirement
arrangement established with the Participant’s consent with respect to him or
her; provided, however, that a Participant's termination for Good Reason shall
not constitute Retirement.
 
“Specified Employee” means any Participant who is a “Key Employee” (as defined
in Code Section 416(i) without regard to paragraph (5) thereof), as determined
by the Company in accordance with its uniform policy with respect to all
arrangements subject to Code Section 409A, based upon the twelve (12) month
period ending on each December 31st (such twelve (12) month period is referred
to below as the “identification period”).  All Participants who are determined
to be key employees under Code Section 416(i) (without regard to paragraph (5)
thereof) during the identification period shall be treated as Specified
Employees for purposes of the Plan during the twelve (12) month period that
begins on the first day of the 4th month following the close of such
identification period.
 
“Subsidiary” means any corporation, partnership, venture or other entity in
which the Company holds, directly or indirectly, a fifty percent (50%) or
greater ownership interest.  The Committee may, at its sole discretion,
designate, on such terms and conditions as the Committee shall determine, any
other corporation, partnership, limited liability company, venture or other
entity a Subsidiary for purposes of this Plan.
 
“Termination of Employment” means the event where the Participant has a
“separation from service,” as defined under Section 409A, with the Employer.
 
“Termination Period” means the period of time beginning with a Change in Control
and ending on the second anniversary of such Change in Control.
 
Article 3 - Effectiveness of the Plan
 
This Plan shall be effective as of January 1, 2007.  Nothing in this Plan shall
be deemed to entitle any Participant to continued employment with any Employer,
and if a Participant's employment with any Employer terminates prior to a Change
in Control, the Participant shall have no rights under this Plan (except in the
case of a Qualifying Termination).
 
Article 4 - Payments Upon a Qualifying Termination
 
4.1 Termination of Employment.
 
(a) Notice of Termination.  Any purported termination of a Participant’s
employment during the Termination Period by an Employer or by a Participant
shall be communicated by written notice of termination to the other party in
accordance with this Section 4.1 and Section 8.1 (regarding notices).  For
purposes of this Plan, a “notice of termination” shall mean a notice which shall
indicate the specific termination provision in this Plan relied upon and shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for the Participant’s Termination of Employment under the provision so
indicated.  The failure by the Participant or the Employer to set forth in such
notice any fact or circumstance which contributes to a showing of Good Reason or
Cause shall not waive any right of the Participant or the Employer hereunder or
preclude the Participant or the Employer from asserting such fact or
circumstance in enforcing the Participant’s or the Employer’s rights hereunder.
 
(b) Date of Termination.  If a Participant has a Qualifying Termination, the
Date of Termination shall be the date specified in the notice of termination
(which, in the case of a termination other than for Cause or a termination for
Good Reason shall not be less than fifteen (15) nor more than sixty (60) days
from the date such notice is given).  If a Participant's Termination of
Employment is for Cause, the Date of Termination shall not be less than thirty
(30) days from the date notice is given.  In the event of a dispute arising out
of the Participant’s Termination of Employment, the Date of Termination will be
determined in accordance with Section 4.1(c).
 
(c) Disputes Involving Termination.  If within fifteen (15) days after any
notice of termination is given, or, if later, prior to the Date of Termination
(as determined without regard to this provision), the party receiving such
notice of termination notifies the other party that a dispute exists concerning
whether the termination is a Qualifying Termination or for Cause, the Date of
Termination for purposes of Section 4.2 hereof shall be the date on which the
dispute is finally resolved either by mutual written agreement of the parties,
or by a final judgment, order or decree of a court of competent jurisdiction
(which is not appealable or with respect to which the time for appeal therefrom
has expired and no appeal has been perfected); provided, however, that if the
dispute is not resolved prior to the end of the Termination Period, the
Termination Period shall be extended so as not to deprive the Participant of the
benefits under Section 4.2 in respect of such termination;  provided further,
that the Date of Termination shall be extended by a notice of dispute only if
such notice is given in good faith and the party giving such notice pursues the
resolution of such dispute with reasonable diligence.  During the pendency of
any such dispute (the “Dispute Period”), subject to Section 6.1, the Employer
will (i) continue to pay the Participant his or her full Base Salary in
accordance with the Company’s payroll practice in effect from time to time
(provided that the amount paid in any calendar year shall be equal to the
Participant’s annual rate of Base Salary or a proportionate fraction thereof
with respect to portions of calendar years during the Dispute Period (other than
amounts that are required to be paid in a subsequent calendar year pursuant to
Section 6.1)), and (ii) continue the Participant as a participant in all Health
Benefits as described in Section 4.2(c) of the Plan (subject to Section 6.2 of
the Plan) on the same basis as provided under Section 4.2(c). Amounts paid under
this provision are in addition to all other amounts due under this Plan and
shall not be offset against or reduce any other amounts due under this Plan.
 
4.2 Severance Payments.
 
If the Participant has a Qualifying Termination, then the Company shall or shall
cause the Employer to provide to the Participant:
 
(a) his or her full base salary through the Date of Termination at the rate in
effect at the time notice of termination is given, plus all other amounts to
which he or she is entitled under any compensation plan in effect immediately
prior to the Change in Control, at the time such payments are due; provided
that, subject to the Participant’s execution of (and not revoking) a Release in
the form attached to this Plan as Schedule A (the “Release”) for purposes of
determining the amount to which a Participant is entitled under the Financial
Counseling Program, he or she shall be regarded as having retired under the
terms of the program; and
 
(b) subject to the Participant’s execution of (and not revoking) a Release, a
lump sum cash payment equal to the result of multiplying (i) the sum of (A) the
Participant’s Base Salary, plus (B) the Participant’s Bonus Amount by (ii) 2.99;
provided, however, that if the amount of such payment cannot be finally
determined on or before such day, the Participant shall be paid an estimate, as
determined in good faith by the Company of the minimum amount of such payment
and the remainder of such payment (together with interest at the rate provided
in section 1274(b)(2)(B) of the Internal Revenue Code of 1986, as amended (the
“Code”)) as soon as the amount thereof can be determined; provided further that,
in the event that the amount of the estimated payment exceeds the amount
subsequently determined to have been due, such excess shall be reimbursed by the
Participant, payable on the fifth (5th) day after demand by the Company
(together with interest at the rate provided in section 1274(b)(2)(B) of the
Code); and
(c) subject to the Participant’s execution of (and not revoking) a Release, if
the Participant is not otherwise entitled to such benefits at no cost to him or
her pursuant to the terms of such plans, subject to section 6.2 of the Plan, for
a thirty six (36) month period from the Date of Termination or until December 31
of the year in which the Participant reaches age sixty-five (65), whichever is
the shorter period (the “Benefit Period”), life, health and dental benefits
(including spouse and dependent coverage) (“Health Benefits”) substantially
similar to those that he or she was  receiving immediately prior to the Date of
Termination and such benefits shall be provided at no cost to the Participant
(or spouse and dependents).  Notwithstanding the foregoing, the Participant
shall not be provided any Health Benefit pursuant to this Section 4(c) if an
equivalent benefit is actually received by the Participant during the Benefit
Period from another Employer following his or her Date of Termination and any
such Health Benefit actually received by the Participant shall be reported by
the Participant to the Company; and
 
(d) subject to the Participant’s execution of (and not revoking) a Release, if
the Participant is subject to any excise tax imposed under Section 4999 of the
Code (the “Excise Tax”) by reason of the Change in Control and the prior
deferral of income (whether or not the Participant has a Qualifying
Termination), then the Company shall pay to the Participant an amount as
specified in Schedule B.
 
(e) Except as otherwise expressly provided pursuant to this Plan, this Plan
shall be construed and administered in a manner which avoids duplication of
compensation and benefits which may be provided under any other plan, program,
policy, or other arrangement or individual contract.  In the event a Participant
is covered by any other plan, program, policy, individually negotiated agreement
or other arrangement, in effect as of his or her Date of Termination, that may
duplicate the payments and benefits provided for in this Article 4, the Company
may reduce or eliminate the duplicative benefits provided for under the Plan but
solely to the extent such reduction or elimination  does not cause the
Participant to be subject to penalty taxes under Section 409A.
 
(f) This Plan does not abrogate any of the usual entitlements which a
Participant has or will have, first, while a regular employee, and subsequently,
after termination, and thus a Participant shall be entitled to receive all
benefits payable to him or her under each and every qualified plan, welfare plan
and any other plan or program relating to benefits and deriving from his or her
employment with the Company and it Subsidiaries, but solely in accordance with
the terms and provisions thereof.
 
Article 5 - Withholding Taxes
 
The Company and its Subsidiaries may withhold from all payments due to the
Participant (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, is required to be withheld.
 
Article 6 - Certain Additional Agreements under Section 409A
 
6.1 Delay of Payment.  In the event that a payment to be made pursuant to
Sections 4.1(c), 4.2(b) or Schedule B or any other amounts under this Plan that
constitutes non-qualified deferred compensation under Section 409A of the Code
("Section 409A") is to be made to a “Specified Employee,” such payment will be
delayed for six (6) months after the Date of Termination if required in order to
avoid additional tax under Section 409A and paid in a single lump sum on the
first business day of the month following the end of such six (6) month
period.  If a Participant who is a Specified Employee dies within six (6) months
following such Termination of Employment, any such delayed payments shall not be
further delayed, and shall be immediately payable within thirty (30) days to his
or her estate in accordance with the applicable provisions of this Plan.
 
6.2 Health Benefits.  Health Benefits shall be provided in such a manner that
such benefits (and the costs and premiums thereof) are excluded from the
Participant’s income for federal income tax purposes and, if the Company
reasonably determines that providing continued coverage under one or more of its
health care benefit plans contemplated herein could be taxable to the
Participant, the Company shall provide such benefits at the level required
hereby through the purchase of individual insurance coverage.
6.3 Cash Payments.  The Company shall use its best efforts to pay, or shall use
its best efforts to cause the Employer to pay, to the Participant the cash lump
sum described in  Section 4.2(b) within eight (8) days following the execution
by the Participant of the Release (subject to the Participant not revoking such
Release); provided, however, that in no event shall such payment be made later
than the later of (i) the date provided in Section 6.1, if applicable, and (ii)
the end of the ninety (90) day period commencing with the Date of Termination.
 
6.4 No Adverse Action.  No Employer will take any action that would expose any
payment or benefit to a Participant under this Plan to the additional tax
imposed under Section 409A unless (i) the Employer is obligated to take the
action under an agreement, plan or arrangement, (ii) a Participant requests the
action, (iii) the Employer advises such Participant in writing that the action
may result in the imposition of the additional tax and (iv) such Participant
subsequently requests the action in a writing that acknowledges that he or she
will be responsible for any effect of the action under Section 409A.
 
Article 7 - Successors; Binding Agreement
 
7.1 The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to unconditionally assume all of the
obligations of the Employer hereunder.  Failure of the Company to obtain such
assumption prior to the effectiveness of any such succession shall constitute
Good Reason hereunder and shall entitle the Participants to compensation and
other benefits in the same amount and on the same terms as the Participants
would be entitled hereunder if they had a Qualifying Termination, except that
for purposes of implementing the foregoing, the date on which any succession
becomes effective shall be deemed the Date of Termination.
 
7.2 The benefits provided under this Plan shall inure to the benefit of and be
enforceable by the Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  If the
Participant shall die while any amounts would be payable to the Participant
hereunder had the Participant continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Plan to such person or persons appointed in writing by the Participant to
receive such amounts or, if no person is so appointed, to the Participant’s
estate.
 
Article 8 - Miscellaneous
 
8.1 Elections and Notices.
 
Notwithstanding anything to the contrary contained in this Plan, all elections
and notices of every kind under this Plan shall be made on forms prepared by the
Company or its General Counsel, Secretary or Assistant Secretary, or their
respective delegates or shall be made in such other manner as permitted or
required by the Company or its General Counsel, Secretary or Assistant
Secretary, or their respective delegates, including through electronic means,
over the Internet or otherwise.  An election shall be deemed made when received
by the Company (or its designated agent, but only in cases where the designated
agent has been appointed for the purpose of receiving such election), which may
waive any defects in form.
 
If not otherwise specified by this Plan or the Company, any notice or filing
required or permitted to be given to the Company under the Plan shall be
delivered to the principal office of the Company, directed to the attention of
the Senior Executive Vice President in charge of Human Resources for the Company
or his or her successor.  Such notice shall be deemed given on the date of
delivery.
 
Notice to the Participant shall be deemed given when mailed (or sent by
telecopy) to the Participant’s work or home address as shown on the records of
the Employer or, at the option of the Company, to the Participant’s e-mail
address as shown on the records of the Employer.  It is the Participant’s
responsibility to ensure that the Participant’s addresses are kept up to date on
the records of the Employer.  In the case of notices affecting multiple
Participants, the notices may be given by general distribution at the
Participants’ work locations.
 
8.2 No Mitigation; Resolution of Disputes and Costs.
 
(a) In no event shall the Participant be obligated to seek other employment or
take other action by way of mitigation of the amounts payable to the Participant
under any of the provisions of this Plan and, except as provided in Section
4.2(c), such amounts shall not be reduced whether or not the Participant obtains
other employment.
 
(b) Participants may submit claims for benefits by giving notice to the Company
pursuant to Section 8.1.  If a Participant believes that he or she has not
received coverage or benefits to which he or she is entitled under the Plan, the
Participant may notify the Company in writing of a claim for coverage or
benefits.  If the claim for coverage or benefits is denied in whole or in part,
the Company shall notify the applicant in writing of such denial within thirty
(30) days (which may be extended to sixty (60) days under special
circumstances), with such notice setting forth: (i) the specific reasons for the
denial; (ii) the Plan provisions upon which the denial is based; (iii) any
additional material or information necessary for the applicant to perfect his or
her claim; and (iv) the procedures for requesting a review of the denial.  Upon
a denial of a claim by the Company, the Participant may:  (i) request a review
of the denial by the Board or, where review authority has been so delegated, by
such other person or entity as may be designated by the Board for this purpose;
(ii) review any Plan documents relevant to his or her claim; and (iii) submit
issues and comments to the Board or its delegate that are relevant to the
review.  Any request for review must be made in writing and received by the
Board or its delegate within sixty (60) days of the date the applicant received
notice of the initial denial, unless special circumstances require an extension
of time for processing.  The Board or its delegate will make a written ruling on
the applicant’s request for review setting forth the reasons for the decision
and the Plan provisions upon which the denial, if appropriate, is based.  This
written ruling shall be made within thirty (30) days of the date the Board or
its delegate receives the applicant’s request for review unless special
circumstances require an extension of time for processing, in which case a
decision will be rendered as soon as possible, but not later than sixty (60)
days after receipt of the request for review.  All extensions of time permitted
by this Section 18 will be permitted at the sole discretion of the Board or its
delegate.  If the Board does not provide the Participant with written notice of
the denial of his or her appeal, the Participant’s claim shall be deemed denied.
 
(c) Notwithstanding anything in this Plan to the contrary, any court, tribunal
or arbitration panel that adjudicates any dispute, controversy or claim arising
between a Participant and any Employer, or any of their delegates or successors,
in respect of a Participant’s Qualifying Termination, will apply a de novo
standard of review to any determinations made by such person. Such de novo
standard shall apply notwithstanding the grant of full discretion hereunder to
any such person or characterization of any such decision by such person as
final, binding or conclusive on any party.
 
(d) If any contest or dispute shall arise under this Plan involving a
Participant’s Termination of Employment or involving the failure or refusal of
any Employer to perform fully in accordance with the terms hereof, the Company
shall or shall cause the Employer to reimburse the Participant on a current
basis for all reasonable legal fees and related expenses, if any, incurred by
the Participant at any time from the Effective Date of this Plan through the
Participant’s remaining lifetime (or, if longer, through the 20th anniversary of
the Change in Control) in connection with such contest or dispute (regardless of
the result thereof), together with interest at the rate provided in section
1274(b)(2)(B) of the Code, such interest to accrue thirty (30) days from the
date the Company receives the Participant’s statement for such fees and expenses
through the date of payment thereof, regardless of whether or not the
Participant’s claim is upheld by a court of competent jurisdiction or an
arbitration panel; provided, however, that the Participant shall be required to
repay immediately any such amounts to the Employer to the extent that a court or
an arbitration panel issues a final and non-appealable order setting forth the
determination that the position taken by the Participant was frivolous or
advanced by the Participant in bad faith. To comply with Section 409A, in no
event shall the payments by the Employer under this Section 8.2(d) be made later
than the end of the calendar year next following the calendar year in which such
fees and expenses were incurred, provided, that the Participant shall have
submitted an invoice for such fees and expenses at least ten (10) days before
the end of the calendar year next following the calendar year in which such fees
and expenses were incurred.  The amount of such legal fees and expenses that the
Employer is obligated to pay in any given calendar year shall not affect the
legal fees and expenses that the Employer is obligated to pay in any other
calendar year, and the Participant’s right to have the Employer pay such legal
fees and expenses may not be liquidated or exchanged for any other benefit.
 
8.3 Survival.  The respective obligations and benefits afforded to the Company
and the Participant as provided in Articles 4 (to the extent that payments or
benefits are owed as a result of a Qualifying Termination that occurs during the
term of this Plan), 5, 6, 7 and 8 shall survive the termination of this Plan.
 
8.4 Governing Law; Validity.
 
To the extent not preempted by Federal law, the Plan, and all benefits and
agreements hereunder, and any and all disputes in connection therewith, shall be
governed by and construed in accordance with the substantive laws of the State
of Delaware, without regard to conflict or choice of law principles which might
otherwise refer the construction, interpretation or enforceability of this Plan
to the substantive law of another jurisdiction.
 
8.5 Amendment and Termination.  The Board or the Committee may amend (and, by
amendment, terminate) this Plan at any time; provided, however, that (i) no
amendment that reduces or eliminates any benefit or other entitlement of any
Participant or that is otherwise adverse to the interests of a Participant (an
“Adverse Amendment”) may take effect prior to the beginning of any calendar
year, and any such amendment shall be void and of no effect, unless the
Participant was notified of such amendment by September 30 of the prior year,
(ii) no Adverse Amendment may be adopted during the period of time beginning on
a Potential Change in Control and ending on the earlier of (a) the termination
of the agreement that constituted the Potential Change in Control and (b) the
second anniversary of the resulting Change in Control, without the Participant’s
written consent, and (iii) no Adverse Amendment may be adopted during the period
commencing on a Change in Control and ending on the second anniversary of the
Change in Control without the Participant’s written consent. The restrictions on
amendments set forth in the prior sentence shall not apply to any amendment
adopted within the period specified in clauses (ii) or (iii), above, if the
following three conditions are satisfied: (1) the amendments do not take effect
until the expiration of the periods, as applicable, set forth in such clauses,
(2) each adversely affected Participant receives written notice of the adoption
of such amendments within ten (10) days of such adoption and (3) such written
notice is provided at least ninety (90) days prior to such amendments taking
effect.
 
8.6 Interpretation and Administration.  The Plan shall be administered by the
Board.  The Board may delegate any of its powers under the Plan to a committee
thereof or prior to a Change in Control, to the CEO.  Unless otherwise provided
in this Plan, actions of the Board or such committee shall be taken by a
majority vote of its members.  All references to the “Board” herein shall be
deemed to be references to such delegate, as appropriate.  The Board shall have
the authority (i) to exercise all of the powers granted to it under the Plan,
(ii) to construe, interpret and implement the Plan, (iii) to prescribe, amend
and rescind rules and regulations relating to the Plan, (iv) to make all
determinations necessary or advisable in administration of the Plan and (v) to
correct any defect, supply any omission and reconcile any inconsistency in the
Plan.
 
8.7 Type of Plan.  This Plan is intended to be, and shall be interpreted as an
unfunded employee welfare plan under Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) and Section 2520.104-24 of the
Department of Labor Regulations, maintained primarily for the purpose of
providing employee welfare benefits, to the extent that it provides welfare
benefits, and under Sections 201, 301 and 401 of ERISA, as a plan that is
unfunded and maintained primarily for the purpose of providing deferred
compensation, to the extent that it provides such compensation, in each case for
a select group of management or highly compensated employees.
 
8.8 Nonassignability.  Benefits under the Plan may not be sold, assigned,
transferred, pledged, anticipated, mortgaged, or otherwise encumbered,
transferred, hypothecated, or conveyed in advance of actual receipt of the
amounts, if any, payable hereunder, or any part thereof by the Participant.
 
Schedule A
 
RELEASE AND WAIVER
 
I, ________________, hereby fully waive and forever release and discharge
Company, AT&T, any and all other subsidiaries of Company and of AT&T, their
officers, directors, agents, servants, employees, successors and assigns and any
and all employee benefit plans maintained by AT&T or any subsidiary thereof
and/or any and all fiduciaries of any such plan from any and all common law
and/or statutory claims, causes of action or suits of any kind whatsoever
arising from or in connection with my past employment by Company (and any AT&T
subsidiary to the extent applicable) and/or my separation therefrom, including
but not limited to claims, actions, causes of action or suits of any kind
allegedly arising under the Employee Retirement Income Security Act (ERISA), as
amended, 29 USC §§ 1001 et seq.; the Rehabilitation Act of 1973, as amended, 29
USC §§ 701 et seq.; the Civil Rights Acts of 1866 and 1870, as amended, 42 USC
§§ 1981, 1982 and 1988; the Civil Rights Act of 1871, as amended, 42 USC §§ 1983
and 1985; the Civil Rights Act of 1964, as amended, 42 USC § 2000d et seq.; the
Americans With Disabilities Act, as amended, 42 USC §§ 12101 et seq., and the
Age Discrimination in Employment Act of 1967 (ADEA), as amended, 29 USC §§ 621
et seq., known and unknown. In addition, I, ___________, agree not to file any
lawsuit or other claim seeking monetary damage or other relief in any state or
federal court or with any administrative agency against any of the
aforementioned parties in connection with or relating to any of the
aforementioned matters. Provided, however, by executing this Release and Waiver,
I, ________________, do not waive rights or claims that may arise after the date
of execution; provided further, however, this Release and Waiver shall not
affect my right to receive or enforce through litigation, any indemnification
rights to which I am entitled as a result of my past employment by the Company
or contract rights pursuant to the Agreement and Release and Waiver of Claims
entered into contemporaneously herewith and, if applicable, any subsidiary of
AT&T; and, provided further, this Release and Waiver shall not affect the
ordinary distribution of benefits/entitlements, if any, to which I am entitled
upon termination from Company; it being understood by me that said
benefits/entitlements, if any, will be subject to and provided in accordance
with the terms and conditions of their respective governing plan and this
Agreement.
 
Schedule B
 
Additional Reimbursement Payments by the Company
 
(a)           Pursuant to Section 4.2(d) of the Plan, in the event it shall be
determined that any payment, award, benefit or distribution (or any acceleration
of any payment, award, benefit or distribution) by the Company (or any of its
affiliated entities) or any entity which effectuates a Change in Control (or any
of its affiliated entities) to or for the benefit of the Participant (whether
pursuant to the terms of this Plan or otherwise, but determined without regard
to any additional payments required under this Schedule B) (the “Payments”)
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), or any interest or penalties are
incurred by the Participant with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Company shall remit to the Internal
Revenue Service or any other applicable taxing authority an additional payment
(a “Reimbursement Payment”) in an amount such that after payment by the
Participant of all taxes (including any Excise Tax) imposed upon the
Reimbursement Payment, the Participant retains an amount of the Reimbursement
Payment equal to the Excise Tax imposed upon the Payments; provided, however,
that the Company shall have the obligation to make a Reimbursement Payment only
to the extent the Participant is subject to the Excise Tax by virtue of the
reduction of his or her “base amount” (as defined in Section 280G(b)(3) of the
Code) by reason of his or her election to defer a portion of his or her
compensation payable during the applicable period (such Excise Tax, a
“Qualifying Excise Tax”).  For purposes of determining the amount of the
Reimbursement Payment, the Participant shall be deemed to (i) pay federal income
taxes at the highest marginal rates of federal income taxation for the calendar
year in which the Reimbursement Payment is to be made and (ii) pay applicable
state and local income taxes at the highest marginal rate of taxation for the
calendar year in which the Reimbursement Payment is to be made, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes.
 
(b)           Subject to the provisions of Paragraph (a), all determinations
required to be made under this Schedule B, including whether and when a
Reimbursement Payment is required, the amount of such Reimbursement Payment, the
amount of any Option Redetermination (as defined below), and the assumptions to
be utilized in arriving at such determinations, shall be made by a public
accounting firm that is retained by the Company as of the date immediately prior
to the Change in Control (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Participant within fifteen
(15) business days of the receipt of notice from the Company or the Participant
that there has been a Payment, or such earlier time as is requested by the
Company (collectively, the “Determination”).  For the avoidance of doubt, the
Accounting Firm may use the Option Redetermination amount in determining the
reduction of the Payments to the Safe Harbor Cap.  Notwithstanding the
foregoing, in the event (i) the Board shall determine prior to the Change in
Control that the Accounting Firm is precluded from performing such services
under applicable auditor independence rules or (ii) the Audit Committee of the
Board determines that it does not want the Accounting Firm to perform such
services because of auditor independence concerns or (iii) the Accounting Firm
is serving as accountant or auditor for the person(s) effecting the Change in
Control, the Board shall appoint another nationally recognized public accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder).  All fees and expenses of
the Accounting Firm shall be borne solely by the Company, and the Company shall
enter into any agreement reasonably requested by the Accounting Firm in
connection with the performance of the services hereunder.  The Reimbursement
Payment under this Schedule B with respect to any Payments shall be made no
later than thirty (30) days following such Payment.  If the Accounting Firm
determines that no Qualifying Excise Tax is payable by a Participant, it shall
furnish the Participant with a written opinion to such effect, and to the effect
that failure to report the Qualifying Excise Tax, if any, on the Participant’s
applicable federal income tax return will not result in the imposition of a
negligence or similar penalty.  The Determination by the Accounting Firm shall
be binding upon the Company and the Participant.
 
As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the Determination, it is possible that Reimbursement Payments which
will not have been made by the Company should have been made (“Underpayment”) or
Reimbursement Payments are made by the Company which should not have been made
(“Overpayment”), consistent with the calculations required to be made
hereunder.  In the event the amount of the Reimbursement Payment is less than
the amount necessary to reimburse the Participant for the Qualifying Excise Tax,
the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment (together with interest at the rate provided
in Section 1274(b)(2)(B) of the Code) shall be promptly remitted to the Internal
Revenue Service or any other applicable taxing authority an additional payment
(to or for the benefit of the Participant.  In the event the amount of the
Reimbursement Payment exceeds the amount necessary to reimburse the Participant
for the Qualifying Excise Tax, the Accounting Firm shall determine the amount of
the Overpayment that has been made and any such Overpayment (together with
interest at the rate provided in Section 1274(b)(2) of the Code) shall be
promptly paid by the Participant (to the extent the Participant has received a
refund if the applicable Qualifying Excise Tax has been paid to the Internal
Revenue Service) to or for the benefit of the Company.  The Participant shall
cooperate, to the extent his or her expenses are reimbursed by the Company, with
any reasonable requests by the Company in connection with any contests or
disputes with the Internal Revenue Service in connection with the Excise
Tax.  In the event that the Company makes a Reimbursement Payment to the
Participant and subsequently the Company determines that the value of any
accelerated vesting of stock options held by the Participant shall be
redetermined within the context of Treasury Regulation §1.280G-1 Q/A 33 (the
“Option Redetermination”), the Participant shall (i) file with the Internal
Revenue Service an amended federal income tax return that claims a refund of the
overpayment of the Qualifying Excise Tax attributable to such Option
Redetermination and (ii) promptly pay the refunded Qualifying Excise Tax to the
Company; provided that the Company shall pay all reasonable professional fees
incurred in the preparation of the Participant’s amended federal income tax
return.  If the Option Redetermination occurs in the same year that the
Reimbursement Payment is included in the Participant’s taxable income, then in
addition to returning the refund to the Company, the Participant will also
promptly return to the Company any tax benefit realized by the return of such
refund and the return of the additional tax benefit payment (all determinations
pursuant to this sentence shall be made by the Accounting Firm).
 
Notwithstanding any other provision to the contrary, a Reimbursement Payment
described in this Schedule B shall be made by the end of the calendar year next
following the calendar year in which the related taxes are remitted to the
taxing authority by the Participant.
 